Filed Pursuant to Rule 424(b)(3) and (c) File Number 333-165374 Prospectus Supplement No. 2 to Prospectus dated March 22, 2010 40,033,794 Shares of Common Stock of CelLynx Group, Inc This Prospectus Supplement No. 1 supplements the Prospectus of CelLynx Group, Inc., (“CelLynx” or the “Company”) dated March 22, 2010 (the “Prospectus”), relating to the offer and sale by the selling stockholders identified in the Prospectus of up to 40,033,794 shares of our common stock.This Prospectus Supplement No. 1 should be read in conjunction with the Prospectus and is qualified by reference to the Prospectus except to the extent that the information in this Prospectus Supplement No. 1 supersedes the information contained in the Prospectus. This Prospectus Supplement No. 2 includes the attached report, as set forth below, as filed by CelLynx Group, Inc., with the Securities and Exchange Commission (the “SEC”). · The Company's Quarterly Report on Form 10-Q, for the quarter ended June 30, filed with the SEC on August 23, 2010. Our Shares are traded on the National Association of Securities Dealers OTC Bulletin Board under the symbol “CYNX.” The purchase of our stock involves a high degree of risk. See “Risk Factors” beginning on page 7 of our Prospectus for a discussion of factors you should carefully consider before purchasing the shares offered by the Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disproved of these securities or determined of the accuracy or adequacy of this prospectus supplement. Any representation to the contrary is a criminal offense. The date of this Prospectus Supplement No. 2 is August 25, 2010. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934FOR THE QUARTERLY PERIOD ENDEDJUNE 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File No. 000-27147 CelLynx Group, Inc. (Exact name of registrant as specified in it charter) Nevada 95-4705831 (State or other jurisdiction of incorporation or (IRS Employer Identification organization) No.) 25910 Acero, Suite 370 Mission Viejo, California 92691 [Missing Graphic Reference] (Address of principal executive offices) (949) 305-5290 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filero Non-Accelerated Filer o Accelerated Filero Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).YesoNox APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each issuer's classes of common stock, as of the latest practicable date:171,752,572 issued and outstanding as of August 18, 2010. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 PART II OTHER INFORMATION 32 Item 1. Legal Proceedings 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. (Removed and Reserved) 33 Item 5. Other Information 33 Item 6. Exhibits 33 2 Part I – FINANCIAL INFORMATION Item 1.Financial Statements CELLYNX GROUP, INC. CONSOLIDATED BALANCE SHEETS June 30, September 30, (unaudited) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable - Inventory Prepaids and other current assets TOTAL CURRENT ASSETS EQUIPMENT, net INTANGIBLE ASSETS, net OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accrued interest Convertible stockholder notes, net of debt discount of $1,092 as of September 30, 2009, respectively - Convertible promissory notes, net of debt discount of $41,326 and $0 as of June 30, 2010 and September 30, 2009, respectively TOTAL CURRENT LIABILITIES LONG TERM LIABILITIES: Convertible promissory note, net of debt discount of$126,795 as of September 30, 2009 - TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIT: Series A preferred stock, $0.001 par value;100,000,000 shares authorized; nil shares issued and outstanding - - Common stock, $0.001 par value, 400,000,000 shares authorized; 171,752,572 and 137,379,397 shares issued and outstanding as of June 30, 2010 and September 30, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 CELLYNX GROUP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREEAND NINE MONTHS ENDED JUNE 30, 2 Three Months Ended June 30, Nine Months Ended June 30, (unaudited) (unaudited) (unaudited) (unaudited) Net Revenue $ $
